Citation Nr: 0837924	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a torn cruciate ligament, right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right knee.  

4.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim for service connection for 
residuals of a left ankle injury.

5.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim for service connection for a 
left knee disorder.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to June 
1946. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and February 2005 rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The April 
2004 decision granted service connection for PTSD with a 30 
percent rating, and right knee arthritis with a 10 percent 
disability rating.  The decision also denied entitlement to 
an increased rating for residuals of a torn cruciate ligament 
in the right knee.  Timely appeals were noted with respect to 
the assigned disability ratings.  A timely appeal was also 
noted from a February 2005 rating decision which declined to 
reopen the veteran's claims of entitlement to service 
connection for left ankle and left knee disorders.  

Following the certification of his appeals to the Board, the 
veteran submitted additional evidence, specifically VA 
treatment records dated from March 2005 to November 2005, 
without a waiver of RO jurisdiction.  With regard to the 
veteran's PTSD claim, however, the newly submitted evidence 
is essentially duplicative of previous clinical notes already 
of record.  The newly submitted records are not pertinent to 
the application to reopen the veteran's claims of entitlement 
to service connection for left ankle and left knee disorders.  
Thus, the Board finds that proceeding with these matters does 
not affect the veteran's procedural rights.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The issues of entitlement to an increased rating for 
residuals of a torn cruciate ligament, right knee, and an 
increased rating for right knee arthritis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment due to such symptoms as avoidance, chronic 
sleep impairment; irritability; hypervigilance; anxiety; a 
foreshortened sense of future; difficulty maintaining social 
relationships, and intrusive thoughts, although he has 
otherwise satisfactory routine behavior and self-care.  

2.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking has not been shown.   

3.  A March 1985 Board decision denied service connection for 
a left ankle disorder on the basis that a left ankle sprain 
sustained in service resulted in acute and transitory 
symptoms with no evidence of chronic disability.

4.  The evidence received since the March 1985 Board decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a left ankle 
disorder.

5.  A February 1984 rating decision denied service connection 
for a left knee disorder on the basis that there was no 
evidence of in-service incurrence of a left knee disorder, 
nor did the evidence show that a left knee disorder was 
secondary to the veteran's service connected right knee 
disorder.

6.  The evidence received since the February 1984 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a left knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.19, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  A March 1985 Board decision denying service connection 
for a left ankle disorder is final.  38 U.S.C. § 4004(b) 
(1982); 38 C.F.R. § 19.104 (1984).

3.  Evidence received since the March 1985 Board decision is 
not new and material, and the veteran's service connection 
claim for a left ankle disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  A February 1984 rating decision denying service 
connection for a left knee disorder is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

5.  Evidence received since the February 1984 rating decision 
is not new and material, and the veteran's service connection 
claim for a left knee disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September 2003 and August 2004, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate his claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The notice requirements for 
new and material evidence claims set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) were met by the August 2004 
letter.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his PTSD claim.  The veteran has not been 
examined in conjunction with his claims to reopen; however, 
in such claims, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  38 
U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  The 
duties to notify and assist have been met.

Increased Initial Evaluation for PTSD

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Because this appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In an April 2004 rating decision, the RO granted service 
connection for PTSD and assigned a rating of 30 percent.  
Thus, the issue in this case is whether the veteran is 
entitled to an initial evaluation in excess of 30 percent.

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.   

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

During the course of his treatment for PTSD, the veteran has 
received several Global Assessment of Functioning (GAF) 
scores.  The GAF scores are a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  GAF scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). 
The veteran received his first VA mental health evaluation in 
August 2000.  At that time, his reported symptoms were 
nightmares, anxiety, an overwhelming sense of guilt, 
insomnia, irritability, and depression.   On mental status 
examination, he was well-groomed and dressed with no apparent 
thought disorder.  He had good memory and concentration.  He 
reported no panic attacks, helpless or hopeless feelings, or 
suicidal or homicidal ideation.  His Global Assessment of 
Functioning Scale (GAF) score was 60.  Similar symptoms were 
reported in clinical notes throughout 2001.  His GAF score 
did not change during that period of time.

In May 2002, the veteran reported an increase in his sleep 
impairment symptoms, and his GAF was reduced to 55.  It was 
further reduced to 50 in June 2003 after reports of increased 
feelings of detachment, dreams of battle, intrusive thoughts, 
an increase in insomnia and nightmares, and memory and 
concentration problems.  

The veteran received a VA examination in January 2004.  He 
reported nightmares, a decreased ability to socialize, 
increased isolation, estrangement from family members, a 
restricted affect, a sense of a foreshortened future, 
anxiety, chronic sleep impairment, irritability, difficulty 
concentrating, hypervigilance, and an increased startle 
response.  He had contact with only one of his five surviving 
children.  He had been married for 34 years.  On mental 
status examination, the veteran was alert and oriented, well 
groomed, and coherent.  He demonstrated good impulse control 
and adequate memory and concentration.  He had little insight 
but fair judgment.  A GAF score of 50 was assigned.  

In September and December 2004, clinical notes indicate that 
the veteran was alert and oriented with a euthymic (normal) 
mood.  There was no suicidal or homicidal ideation, nor was 
there evidence of hallucinations or delusions.  His judgment 
and insight were satisfactory.  A GAF of 55 was assigned in 
September 2004, and a score of 60 was assigned in December 
2004.  

On VA examination in March 2005, the veteran reported mood 
swings, chronic sleep impairment, nightmares, avoidance, 
isolation, irritability, an increased startle response and 
hypervigilance.  On mental status examination, the veteran 
exhibited appropriate grooming and hygiene.  His mood was 
euthymic.  He had a full range of affect and a good thought 
process.  There were no hallucinations or delusions, nor was 
there evidence of suicidal or homicidal ideation.  He was 
well oriented with a good memory.  The examiner found that 
the veteran's PTSD had a "mild" impact on his social and 
occupational functioning and that there had been no 
significant change since his last VA examination.  A GAF 
score of 60 was assigned.  

Clinical notes dated June 2005 and October 2005 show that the 
veteran was pleasant and cooperative with a good mood and 
broad affect.  He was alert and oriented with no suicidal or 
homicidal ideation.  GAF scores of 60 were assigned on both 
occasions.

Based on the evidence reported above, including the GAF 
scores, the Board finds that a rating of 30 percent is 
appropriate.  The veteran reported chronic sleep impairment, 
avoidance, isolation, hypervigilance, irritability, and an 
increased startle response.  He has few friends and limited 
relationships with his children.  He complains of excessive 
feelings of guilt and has a foreshortened view of his future.  
His current symptoms tend to approximate more closely the 
criteria outlined for a 30 percent rating. 

A rating higher than 30 percent is not appropriate.  The 
veteran has been married for 34 years.  He has indicated that 
he does not like to socialize but he does have "one or two" 
friends.  His GAF scores range between 50 and 60 and reflect 
mostly moderate social and industrial impairment.  Moreover, 
on the March 2005 VA examination, it was estimated that PTSD 
by itself, had only a mild impact on his social and 
occupational functioning.  He has no cognitive impairment or 
impaired judgment.  Speech is appropriate.  The veteran has 
no problem understanding complex commands.  He generally 
functions satisfactorily, with normal behavior, self-care, 
and conversation.  Accordingly, a rating in excess of 30 
percent is not warranted.

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The veteran has been retired since 1982.  The evidence of 
record does not demonstrate that the veteran's PTSD presents 
an exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

The Board has also considered whether a higher rating might 
be warranted for any period of time during the pendency of 
this appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  However, the weight of the credible evidence 
demonstrates that the manifestations of the veteran's PTSD 
have warranted no more than a 30 percent rating since June 
23, 2003, the effective date of service connection.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for PTSD, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

New and Material Evidence

Service connection for a left ankle disability was initially 
denied by rating decision dated April 1982, on the grounds 
that an in-service left ankle sprain was acute and transitory 
and left no chronic disability.  A timely appeal was filed, 
and the Board confirmed the denial of service connection in a 
decision dated March 1985.  The Board decision is final.  See 
38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1984).

Service connection for a left knee disorder was initially 
denied by rating decision dated February 1984, on the grounds 
that there was no evidence of a left knee injury in service 
and no evidence of a connection to the veteran's service-
connected right knee disorder.  The rating decision was not 
appealed and is final.  See 38 U.S.C. § 4005(c) (1982); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1983).

An application to reopen these claims was filed in June 2004.  
VA clinical notes have noted arthritis in both the left ankle 
and the left knee, and the veteran has indicated on numerous 
occasions that he has significant pain in both areas.  The 
veteran received a VA examination in March 2005, which found 
evidence of arthritis in the left ankle but no left knee 
pathology.  The application to reopen was denied by rating 
decision dated February 2005, on the basis that no new and 
material evidence had been submitted.

Under 38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant of evidence of record at the time of the last prior 
final denial, and must raise a reasonable possibility of 
substantiating the veteran's claim. 38 C.F.R. § 3.156(a).  
The evidence that is considered in determining whether new 
and material evidence has been submitted is that received by 
VA since the last final disallowance of the appellant's claim 
on any basis.  38 U.S.C.A. § 5108; 38 C.F.R.   § 20.302(a); 
Evans v. Brown, 9 Vet. App. 273 (1996).  In determining 
whether evidence is new and material, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

No new evidence has been received since the last final 
denials, either by itself or when considered with the 
previous evidence of record, that relates to unestablished 
facts necessary to substantiate the claims and raises a 
reasonable possibility of establishing the claims.  38 C.F.R. 
§ 3.156.  The VA clinical notes and examination report are 
new, as they were not previously considered, but they are not 
material to the claims, as they provide no competent evidence 
that the veteran's left ankle disorder was incurred in 
service or that his left knee disorder was either incurred in 
service or secondary to his service-connected right knee 
disorder.  Thus, the evidence does not relate to 
unestablished facts necessary to substantiate the claims, nor 
does it raise a reasonable possibility of establishing the 
claims.  As no new and material evidence has been submitted 
since the last final denial of the veteran's claims, the 
claims are not reopened.





ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for residuals of a left ankle disability is 
denied.  

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for a left knee disability is denied.  


REMAND

VA clinical notes dated from March 2005 to November 2005, as 
yet unconsidered by the RO, show that the veteran's right 
knee disorders may have undergone an increase in severity 
since the claims were last adjudicated.  In particular, a 
November 2005 orthopedic consult notes a range of motion of 
15 degrees extension to 115 degrees flexion, and also 
contains a note indicating that the veteran "might need 
right total knee replacement."  VA is obliged to afford a 
veteran a contemporaneous examination where there is evidence 
of an increase in the severity of the disability.  See 
VAOPGCPREC 11-95 (1995).  Also upon remand, the Daytona OPC 
should be contacted and the veteran's records from November 
2005 to the present associated with the claims folder.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
altered the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as they pertain to increased rating 
claims.  On remand the RO should provide corrective notice in 
accordance with Vazquez-Flores.  




Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for an increased rating, to include 
the following:

a. Evidence of the current worsening or 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life;

b. General notice of the requirements 
of the applicable Diagnostic Code in 
the event that the claimant is rated 
under a Diagnostic Code that contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a notable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result);

c. Notification that, in the event an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100%, depending 
on the disability involved, based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and 

d. Examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation.  

2.  Request that the Daytona Beach OPC 
provide all records of the veteran's 
treatment for right knee disorders since 
November 2005.  If such records are 
unavailable, a negative response should be 
obtained.  The veteran is also encouraged 
to identify any other VA and non-VA 
providers who have treated him for his 
right knee disorders, and to authorize the 
RO to obtain those records.  

3.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
ascertaining the current severity of his 
service-connected residuals of a torn 
cruciate ligament, right knee, and right 
knee osteoarthritis.  The claims folder 
should be made available to the examiner 
for review.  All indicated special tests 
and studies should be accomplished, 
including range of motion studies in 
degrees.  The examiner is also asked to 
comment on any recurrent subluxation, 
lateral instability, ankylosis of the 
joint, dislocation of the semilunar 
cartilage and/or nonunion or malunion of 
the tibia and fibula.    

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.


(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


